Citation Nr: 1604970	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for heart disease.

2.  Whether there is new and material evidence to reopen a claim for service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to service connection for hypertension.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from June 1973 to May 1975 and May 1976 to November 1980 with additional service in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran provided testimony at a personal hearing before a Veterans Law Judge in March 2013.  A transcript is of record.  The Veteran Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (2014); 38 C.F.R. § 20.707 (2015).  In a November 2015 letter to the Veteran, the Board explained that the Veterans Law Judge who presided over the Veteran's hearing was no longer available to participate in the appeal.  The Board offered the Veteran a hearing before a different Veterans Law Judge or otherwise, the case would be reassigned.  In a November 2015 response, the Veteran indicated that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.  

The issue of entitlement to an increased rating for a hearing loss disability was raised in an August 2015 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A May 2008 rating decision that denied service connection for a bilateral knee disorder is final.  

2.  The evidence received subsequent to the May 2008 decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder.

CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  

Factual Background and Analysis

Entitlement to service connection for a bilateral knee disability was denied in a May 2008 rating decision because the evidence did not show that the Veteran had a bilateral knee disability that was incurred in or otherwise related to a period of active service.  Evidence of record at the time of the decisions included service medical records from the Veteran's Army and Navy service but not Reserve service.  The Veteran was notified of the decision and his appellate rights but did not appeal.  

Evidence added to the record since the time of the decision includes lay statements that the Veteran had bilateral knee pain while performing Reserve drills.  This evidence is both "new" and "material," in that it was previously unseen; it relates to an unestablished fact necessary to substantiate the claim, that is, the existence of a link between active service and a current bilateral knee disability; and it raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for a bilateral knee disorder is granted.


REMAND

In its April 2014 remand, the Board instructed the RO/AMC to obtain all records pertaining to the Veteran's Navy Reserve service unless it was determined the records do not exist.  The Board would err as a matter of law if it fails to ensure substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record does not demonstrate that the RO/AMC attempted to request the Navy Reserve records.  Instead, it appears that only the Veteran's Army service records were obtained.  The Reserve records must be requested.  

Furthermore, based on the evidence of a current diagnosis, namely osteoarthritis, and the histories of knee pain during Reserve drills, a VA opinion should be obtained to determine if a knee disorder began in, was aggravated by, or is otherwise related to active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain a copy of all available medical and personnel records associated with the Veteran's service in the Navy Reserve.  If the records are determined to be unavailable, so notify the Veteran.  

2.  Undertake appropriate development to obtain all outstanding VA and non-VA records pertinent to the issues on appeal. 

3.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the etiology of the bilateral knee disorder.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.

For any diagnosed disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder 

(a) began in or is otherwise etiologically related to the Veteran's active service from June 1973 to May 1975 or May 1976 to November 1980

(b) was caused or permanently worsened by a period of duty for training. 

The rationale for all opinions expressed must be provided, with discussion of the lay statements of knee pain during Navy Reserve drills.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  Thereafter, readjudicate the appellant's claims of service connection for a bilateral knee disorder and hypertension and the request to reopen the claim of service connection for heart disease.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


